Name: Commission Regulation (EC) No 1732/95 of 14 July 1995 establishing administrative procedures for the 1996 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  international trade
 Date Published: nan

 No L 165/6 | EN Official Journal of the European Communities 15. 7. 95 COMMISSION REGULATION (EC) No 1732/95 of 14 July 1995 establishing administrative procedures for the 1996 quantitative quotas for certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas after examination of the different administrative methods provided for by Regulation (EC) No 520/94, the method based on traditional trade flows should be adopted ; whereas under this method the quotas are divided into two portions, one of which is reserved for traditional importers and the other for other applicants ;Having regard to the Treaty establishing the European Community, Whereas this has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows ; Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas, and in particular Articles 2 (3) and (4) and Articles 13 and 24 thereof ('), Whereas, however, the introduction of a Community system must ensure progressive access by non-traditional importers ; whereas the portion set aside for other appli ­ cants must make due allowance for the disparities in the Member States' previous import arrangements, in accordance with Article 6 (4) of Regulation (EC) No 520/94 ; whereas in the light of all these factors a balance must therefore be sought in determining the portions to be allocated to the two categories of importers ; Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2), as last amended by Regulation (EC) No 839/95 (3), introduced annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex II to that Regulation ; whereas the provisions of Regulation (EC) No 520/94 are applicable to those quotas ; Whereas the Commission accordingly adopted Regulation (EC) No 738/94 (4), as amended by Regulation (EC) No 1150/95 (*) laying down general rules for the implementa ­ tion of Regulation (EC) No 520/94 ; whereas these provi ­ sions apply to the administration of the above quotas subject to the provisions of this Regulation ; Whereas the reference period used for allocating the portion of the quota set aside for traditional importers in earlier Regulations on the administration of these quotas should be updated to ensure open access to the quotas ; whereas that update should be based on the latest period for which complete data is available ; whereas the years 1992 and 1994 therefore appear to be a suitable reference period, given that they are the only recent years represen ­ tative of the normal trend of trade flows in the products in question ; whereas traditional importers must therefore prove that they have imported products originating in China and covered by the quotas in question in the years 1992 and 1994 :Whereas certain characteristics of Chinas economy, theseasonal nature of some of the products and the time needed for transport mean that orders for products subject to quota are generally placed before the beginning of the quota year ; whereas it is therefore important to ensure that administrative constraints do not impede the realiza ­ tion of the planned imports ; whereas in order not to affect the continuity of trade flows, the arrangements for allocating and administering the 1996 quotas should accordingly be adopted before the start of the quota year ; Whereas it is necessary to simply the formalities to be fulfilled by traditional importers who already hold import licences issued when the 1994 or 1995 Community quotas were allocated ; whereas the competent administra ­ tive authorities already possess the requisite evidence of 1992 imports for all traditional importers ; whereas, with regard to 1992 imports, the latter need only enclose a copy of their previous licences with their new licence applications ; whereas, however, use of simplified formali ­ ties should not be authorized in respect of import licence (') OJ No L 66, 10 . 3. 1994, p. 1 . (2) OJ No L 67, 10 . 3. 1994, p. 89. (3) OJ No L 85, 19. 4. 1995, p. 9. ( «) OJ No L 87, 31 . 3. 1994, p. 47. n OI No L 116, 23. 5. 1995, p. 3 . 15. 7. 95 EN Official Journal of the European Communities No L 165/7 quotas set up under Article 22 of Regulation (EC) No 520/94, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down for 1996 specific provisions for the administration of the quantitative quotas referred to in Annex II to Council Regulation (EC) No 519/94 of 7 March 1994. Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation . Article 2 1 . The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2 (2) (a) of Regulation (EC) No 520/94. 2. The portions of each quantitative quota set aside for traditional importers and other importers are set out in Annex I to this Regulation . 3. The portion set aside for non-traditional importers shall be apportioned using the method based on alloca ­ tion in proportion to quantities requested ; the volume/ value requested by a single importer may not exceed that shown in Annex II . applications for products falling within CN codes 4203 29 91 , 4203 29 99 and 6402 99 in view of the changes to the structure of the initial quota introduced by Council Regulation (EC) No 538/95 (') ; Whereas it has been found in the past that the method provided for in Article 10 of Regulation (EC) No 520/94, which is based on the order in which applications are received, may not be an appropriate way of allocating that portion of the quota reserved for non-traditional impor ­ ters ; whereas, consequently, in accordance with Article 2 (4) of Regulation (EC) No 520/94, an alternative method of apportioning the quota should be determined ; whereas, to this end, it is appropriate to provide for alloca ­ tion in proportion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, in accordance with Article 13 of Regulation (EC) No 520/94 ; Wheres in order to ensure that the quotas can be effici ­ ently allocated and used, any speculative applications should be excluded, and it is furthermore necessary to allocate economically significant quantities ; whereas to this end the amount that any non-traditional importer may request should be restricted to a set volume or value ; Whereas for the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and other importers ; Whereas with a view to optimum use of quotas, licence applications for imports of footwear under quotas which refer to several CN codes must specify the quantities required for each code ; Whereas the Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94 ; whereas the information about tradi ­ tional importers' previous imports must be broken down by reference year and expressed in the same units as the quota in question ; whereas if the quota is set in ecus, the counter-value of the currency in which previous imports are expressed must be calculated in accordance with Article 18 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2) ; Whereas in view of the special nature of transactions concerning products subject to quota, and in particular the time needed for transport, the import licences should expire on 30 September 1996 ; whereas, in the interests of sound administration, the competent national authorities should nevertheless be authorized to extend, at the request of the importers concerned, until 31 December 1996 the validity of licences that have been used up by at least 60 % by the expiry date of 30 September 1996 ; Whereas these measures are in accordance with the opinion of the Committee for the administration of Article 3 Applications for import licences shall be lodged from the day following the day of publication of this Regulation in the Official Journal of the European Communities to 1 1 September 1995 at 3 p.m., Brussels time, with the compe ­ tent authorities listed in Annex I to Regulation (EC) No 738/94. Article 4 1 . For the purposes of allocating the portion of each ­ quota set aside for traditional importers, 'traditional' impoters shall mean importers who can show that they have imported goods in the calendar years 1992 and 1994. 2. The evidence referred to in Aricle 7 of Regulation (EC) No 520/94 shall relate to the release for free circula ­ tion during calendar years 1992 and 1994 of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made. (') OJ No L 55, 11 . 3. 1995, p . 1 .V) OJ No L 302, 19. 10 . 1992, p. 1 . No L 165/8 EN Official Journal of the European Communities 15. 7. 95 3 . Instead of the evidence referred to in the first indent of Article 7 of Regulation (EC) No 520/94 :  applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question during calendar years 1992 and 1994 carried out by themselves or, where applicable, by the operator whose activities they have taken over ;  in the case of imports of the products in question during 1992, except in the case of applications for products falling within CN codes 4203 29 91 , 4203 29 99 and 6402 99, applicants already holding import licences issues in 1994 and/or 1995 under Commission Regulation (EC) No 1012/94 ('), (EC) No 2801 /94 (2) or (EC) No 1093/95 (3) for products covered by the licence application may enclose a copy of their previous licences with their licence applica ­ tions. In that case they shall indicate in their licence application the aggregate value of imports of the product in question in 1992. 4. Article 18 of Regulation (EEC) No 2913/92 shall apply where evidence is expressed in foreign currency. Article 5 Member States shall inform the Commission no later than 25 September 1995 at 10 a.m., Brussels time, of the number and aggregate quantity of import licence applica ­ tions and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during each year of the reference period referred to in Article 4 (1 ) of this Regulation . Article 6 No later than 30 September 1995 the Commission shall adopt the quantitative criteria to be used by the compe ­ tent national authorities for the purpose of meeting importers' applications. Article 7 Import licences shall be valid for nine months, starting on 1 January 1996. At the request of the importers concerned, the validity of licences of which at least 60 % of the amount has been used by 30 September 1996 shall be extended by the competent national authorities to 31 December 1996. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1995. For the Commission Leon BRITTAN Vice-President (') OJ No L 111 , 30. 4. 1994, p. 100. 0 OJ No L 297, 18 . 11 . 1994, p. 13. (3) OJ No L 109, 16. 5. 1995, p. 27. 15. 7. 95 EN Official Journal of the European Communities No L 165/9 ANNEX / Allocation of the quotas Product description HS/CN code Portion reserved for traditional importers Portion reserved for other importers Gloves falling within HS/CN codes 4203 29 91 ECU 12 596 942 ECU 2 580 096 4203 29 99 (83%) (17%) Footwear falling within HS/CN codes ex 6402 99 (') 32 495 729 pairs 6 655 752 pairs (83 %) ( 17 %) 6403 51 2 274 296 pairs 465 820 pairs 6403 59 (83 %) (17%) ex 6403 91 (') 9 862 028 pairs 2 019 935 pairs ex 6403 99 (') (83%) (17%) ex 6404 1 1 (') 15 129 887 pairs 3 098 893 pairs (83 %) (17 %) 6404 19 10 26 475 104 pairs 5 422 612 pairs (83 %) (17 %) Tableware, kitchenware of porcelain or china 6911 10 36 204 tonnes 7 415 tonnes (83 %) (17 %) Ceramic tableware or kitchenware 6912 00 27 390 tonnes 5 610 tonnes (83 %) (17 %) Glassware of a kind used for table, etc. 7013 11 794 tonnes 2 416 tonnes (83 %) (17 %) Car radios falling within HS/CN codes 8527 21 1 858 286 units 380 613 units (83 %) ( 17 %) 8527 29 125 832 units 125 832 units (50 %) (50 %) Toys falling within HS/CN codes 9503 41 ECU 211 568 467 ECU 63 195 776 9503 49 ECU 102 230 726 ECU 30 536 451 9503 90 ECU 500 088 213 ECU 149 376 999 (77 %) (23 %) (') Excluding : (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole ; (b) footwear involving special technology : shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. No L 165/ 10 I EN I Official Journal of the European Communities 15. 7. 95 ANNEX II Maximum quantity which may be requested by each importer other than traditional Product description HS/CN code Predetermined maximumquantity Gloves falling within HS/CN codes 4203 29 91 ECU 30 000 4203 29 99 Footwear falling within HS/CN codes ex 6402 99 (') 4 000 pairs 6403 51 4 000 pairs 6403 59 ex 6403 91 (') 4 000 pairs ex 6403 99 (') ex 6404 1 1 (') 4 000 pairs 6404 19 10 4 000 pairs Tableware, kitchenware of porcelain or china 6911 10 4 tonnes Ceramic tableware or kitchenware 6912 00 4 tonnes Glassware of a kind used for table, etc. 7013 3 tonnes Car radios falling within HS/CN codes 8527 21 4 000 units 8527 29 4 000 units Toys falling within HS/CN codes 9503 41 ECU 30 000 9503 49 ECU 30 000 9503 90 ECU 30 000 (') Excluding : (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with the non-injected sole ; (b) footwear involving special technology : shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers.